       Case 1:19-mj-00550-CFH Document 3 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

             v.                                                      No. 1:19-MJ-550 (CFH)

KEVIN NUGENT,

                           Defendant.


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                  ORDER OF DETENTION

    The defendant appeared before the undersigned for a detention hearing on August 28,

2019. The United States moved for the detention of the defendant, contending that the

defendant was a risk of flight and a danger to the community, and the defendant opposed the

government’s motion.

    Wherefore, the undersigned finds, for the reasons stated herein and those incorporated by

reference, which were stated on-the-record at the conclusion of the detention hearing on August

28, 2019, that there are no conditions or combination thereof which would ensure the

defendant’s return to Court or his safety in the community. Accordingly, it is hereby

    ORDERED that pursuant to 18 U.S.C. § 3142(f), the defendant shall be detained without

bail pending further proceedings in this case.

IT IS SO ORDERED.

Dated: August 29, 2019
       Albany, New York
